 1                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9
                              EASTERN DIVISION
10
11   MINDY BAXTER,                            Case No.: 8:19-cv-01747 JLS (JDEx)
12               Plaintiff,
                                                   ORDER OF DISMISSAL WITH
13
           vs.                                     PREJUDICE AS TO
14                                                 DEFENDANT EXPERIAN
15                                                 INFORMATION SOLUTIONS,
     EXPERIAN INFORMATION                          INC.
16   SOLUTIONS, INC.; COMENITY
17   BANK;

18               Defendant(s).
19
20         Plaintiff Mindy Baxter and Defendant Experian Information Solutions, Inc.
21   have announced to the Court that all matters in controversy against Experian
22   Information Solutions, Inc. have been resolved. A Stipulation of Dismissal with
23   Prejudice of Experian Information Solutions, Inc. has been signed and filed with
24   the Court. Having considered the Stipulation of Dismissal with Prejudice of
25   Experian Information Solutions, Inc., the Court makes and delivers the following
26   ruling:
27
           IT IS ORDERED that the claims and causes of action that were or could
28
     have been asserted herein by Plaintiff Mindy Baxter against Defendant Experian

                                             -1-
 1   Information Solutions, Inc. are in all respects dismissed with prejudice to the
 2   refiling of same, with court costs to be paid by the party incurring same.
 3
 4
           DATED this 9th day of March 2019.
 5
                                              JOSEPHINE L. STATON
 6
                                         HONORABLE JOSEPHINE L. STATON
 7
                                         UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
